DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 10. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster et al. (U.S. Patent No. 6,374,447 B1) in view of Morris et al. (U.S. Patent No. 9,340,184 B1).
Regarding Independent Claim 1, Armbruster teaches a windshield scrubbing assembly (washing apparatus, 20; Fig. 1) for cleaning an interior surface of a windshield of a vehicle (washing 

    PNG
    media_image1.png
    315
    481
    media_image1.png
    Greyscale

Armbruster does not explicitly teach the scrubbing pad being comprised of a non-abrasive material.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Armbruster to further include the scrubbing pad being comprised of a non-abrasive material, as taught by Morris, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding Claim 2, Armbruster teaches the assembly (Fig. 1) further comprising: a housing (32) being coupled to said wand (28), said housing (62) being positioned on said coupled end of said wand (28; Fig. 2), said housing (32) having a distal end (at locking mechanism, 76; Fig. 3) with respect to said coupled end (66), said distal end of said housing (32) being open (Fig. 5); and a cover (100) being removably coupled to said distal end of said housing (32) for closing said distal end of said housing (Fig. 5).  
Regarding Claim 3, Armbruster teaches the assembly (Fig. 1) wherein said scrubbing unit (36) comprises a motor (motor in housing, 32) having a drive shaft (Annotated Fig. 3) being rotatably coupled thereto, said drive shaft (Annotated Fig. 3) being rotated in a first direction when said motor (motor in housing, 32) is turned on, said drive shaft (Annotated Fig. 3) having a distal end with respect to said motor (32; Claim 7).  

    PNG
    media_image2.png
    416
    540
    media_image2.png
    Greyscale

Regarding Claim 4, Armbruster teaches the assembly (Fig. 1) further comprising a pair of couplings (68 and 106; Figs. 5 and 6), each of said couplings being coupled to and extending laterally away from said motor (32) in opposite directions from each other (Fig. 5), each of said couplings pivotally engaging a respective one of said arms of said yoke (30) such that said motor (motor in housing, 32) is positioned between said arms of said yoke (30), said drive shaft (Annotated Fig. 3) being oriented to extend along a line being oriented perpendicular to a line extending through each of said couplings (Claim 7).  
Regarding Claim 5, Armbruster teaches the assembly (Fig. 1) wherein said motor (motor in housing, 32) is rotatable about said line extending through each of said couplings (68 and 106) wherein said motor (motor in housing, 32) is configured to adjust to a variety of angles between said wand and the interior surface of the windshield (Fig. 3).  
Regarding Claim 6, Armbruster teaches the assembly (Fig. 1) wherein said scrubbing unit (36) includes a disk (48) having a first surface and a second surface (Fig. 4), said first surface having said distal end of said drive shaft (Annotated Fig. 3) being coupled thereto, said drive shaft (Annotated Fig. 3)  being centrally positioned on said disk (48), said disk (48) being rotated about said drive shaft when said motor (32) is turned on (Claim 7).  
Regarding Claim 7, Armbruster teaches the assembly (Fig. 1) wherein said scrubbing unit (36) includes a power button (42) being movably coupled to said housing (32), said power button (42) being electrically coupled to said motor (motor in housing, 32; Col. 3, line 65 – Col. 4, line 25), said power button (42) turning said motor on and off (Col. 3, line 65 – Col. 4, line 25; Fig. 5).  
Regarding Claim 9, Armbruster teaches the assembly (Fig. 1) wherein said scrubbing pad (54) has a front surface and a back surface (Fig. 2), said back surface engaging said second surface of said disk (48) for retaining said scrubbing pad (36) on said disk (48) wherein said front surface is configured to scrub the interior surface of the windshield (Fig. 2).  

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster et al. (U.S. Patent No. 6,374,447 B1) in view of Morris et al. (U.S. Patent No. 9,340,184 B1) and Armbruster 2 (U. S. Patent No. 5,289,605).
Regarding Claim 8, Armbruster teaches the assembly (Fig. 1) wherein said scrubbing unit (36) includes a power supply (46) being positioned inside said housing, said power supply (46) being 
Armbruster does not teach a charge port being recessed into said housing wherein said charge port is configured to receive a charge cord from a power source, said charge port being electrically coupled to said rechargeable battery for charging said rechargeable battery.  
Armbruster 2, however, teaches a charge port (116; Fig. 3) being recessed into said housing (end of 98) wherein said charge port (116; Fig. 3) is configured to receive a charge cord (126) from a power source, (Figs. 15 and 16) said charge port being electrically coupled to said rechargeable battery for charging said rechargeable battery (Figs. 1, 15 and 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Armbruster to further include a charge port being recessed into said housing wherein said charge port is configured to receive a charge cord from a power source, said charge port being electrically coupled to said rechargeable battery for charging said rechargeable battery, as taught by Armbruster 2, to provide an assembly that reduces the costs associated with battery replacement.
Regarding Independent Claim 10, Armbruster windshield scrubbing assembly (Fig. 1) for cleaning an interior surface of a windshield of a vehicle (washing apparatus is capable of cleaning inside and outside of a windshield of a vehicle), said assembly (Fig. 1) comprising: a wand (28) having a yoke (30) on a distal end of said wand wherein said yoke (30) is configured to be positioned between a windshield of a vehicle and a dashboard of the vehicle, said distal end being forked to define respective arms (62) of said yoke (30), said wand (28) having a coupled end (at 66); a housing (32) being coupled to said wand (28), said housing (32) being positioned on said coupled end of said wand (28), said housing (32) having a distal end with respect to said coupled end (Fig. 5), said distal end of said housing being open (at 72; Fig. 6); a cover (100) being removably coupled to said distal end of said housing (32) for closing said distal end of said housing (32; Fig. 6); a scrubbing unit (36) being pivotally coupled to said yoke (30) thereby facilitating said scrubbing unit (36) to be positioned at a plurality of angles with respect to said wand (28; Fig. 2) wherein said scrubbing unit (36) is configured to access an intersection between 
Armbruster does not teach a charge port being recessed into said housing wherein said charge port is configured to receive a charge cord from a power source, said charge port being electrically coupled to said rechargeable battery for charging said rechargeable battery; and further Armbruster does not explicitly teach the scrubbing pad being comprised of a non-abrasive material.
Armbruster 2, however, teaches a charge port (116; Fig. 3) being recessed into said housing (end of 98) wherein said charge port (116; Fig. 3) is configured to receive a charge cord (126) from a power source, (Figs. 15 and 16) said charge port being electrically coupled to said rechargeable battery for charging said rechargeable battery (Figs. 1, 15 and 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Armbruster to further include a charge port being recessed into said housing wherein said charge port is configured to receive a charge cord from a power source, said charge port being electrically coupled to said rechargeable battery for charging said rechargeable battery, as taught by Armbruster 2, to provide an assembly that reduces the costs associated with battery replacement.
Morris, further, teaches a windshield scrubbing assembly (Fig. 1) wherein the scrubbing pad (Attachments; 72; Fig. 5) being comprised of a non-abrasive material (a plurality of pads, 70 or a plurality of cushioned fibers, 77; Fig. 5; Col. 3, lines 50 – 57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Armbruster to further include the scrubbing pad being comprised of a non-abrasive material, as taught by Morris, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Response to Arguments
Applicant's arguments, filed March 22, 2022 with respect to the rejection to claims  1 – 13 under 35 U.S.C. 102 and 103 have been fully considered and they are persuasive; therefore, the rejection is withdrawn; however, after further consideration and in view of the amendment presented, a new grounds of rejection is made in view of Morris et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723